Citation Nr: 1103065	
Decision Date: 01/25/11    Archive Date: 02/01/11

DOCKET NO.  05-25 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to service connection for residuals of a left foot 
fracture.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from December 1969 to June 1971 
and from August 1972 to February 1973.  

This case comes before the Board of Veterans Appeals (the Board) 
on appeal of a July 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Winston-Salem, North 
Carolina (RO), which denied service connection for residuals of a 
fracture of the left foot, bronchitis and pneumonia, and 
prostatitis.  The Veteran timely appealed the denials of service 
connection for residuals of a fracture of the left foot and 
prostatitis.  An October 2009 rating decision granted service 
connection for chronic prostatitis and assigned a 20 percent 
rating effective May 28, 2003.  Consequently, the issue of 
service connection for prostatitis is no longer part of the 
Veteran's appeal.

A personal hearing scheduled before a traveling member of the 
Board sitting at the RO on November 2, 2010 was cancelled by the 
Veteran in a statement received by VA in October 2010.  See 
38 C.F.R. § 20.702(e) (2010).


FINDING OF FACT

In October 2010, prior to the promulgation of a decision in this 
appeal, the Veteran withdrew his appeal as to the issue of 
entitlement to service connection for residuals of a left foot 
fracture. 


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal by the 
Veteran for the issue of entitlement to service connection for 
residuals of a fracture of the left foot have been met.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), 
(c) (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

According to a written statement received from the Veteran by VA 
in October 2010, he did not wish to appeal his claim for a foot 
disability at this time.  
Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that 
fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be 
made by the Veteran or by his authorized representative, except 
that a representative may not withdraw a substantive appeal filed 
by the Veteran personally without the express written consent of 
the Veteran.  38 C.F.R. § 20.204(c).  

Prior to the promulgation of a decision by the Board in this 
case, the Board finds that the Veteran's October 2010 statement 
indicates that he does not wish to currently pursue the issue of 
entitlement to service connection for residual of a fracture of 
the left foot and wishes to withdraw his appeal on this issue.  

As a result, no allegation of error of fact or law remains before 
the Board for consideration with regard to the service connection 
issue on appeal.  

Accordingly, the Board does not have jurisdiction to review the 
appeal on the issue of entitlement to service connection for 
residuals of a fracture of the left foot.  


ORDER

The claim of entitlement to service connection for residuals of a 
fracture of the left foot is dismissed.  



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


